DAVIS, Commissioner.
By his petition filed here as an original action Neville Parker Matthews seeks an order requiring the respondent judge to furnish certain court records pertaining to> an inquest, so that he may use these records in a habeas corpus proceeding in the Lyon Circuit Court. We deny the relief because the records being sought are available through the processes of the Lyon Circuit Court. See Matthews v. Farabee, Commissioner, Ky., 407 S.W.2d 131, (decided October 21, 1966).
Mandamus is denied.